Exhibit 10.13


FIRST AMENDMENT TO THE
AMENDED AND RESTATED
CENTURYLINK, INC.
BONUS LIFE INSURANCE PLAN
FOR EXECUTIVE OFFICERS




WHEREAS, the Amended and Restated CenturyTel, Inc. Bonus Life Insurance Plan
(“Plan”) for Executive Officers was amended and restated effective January 1,
2008 by documents executed on April 3, 2008; and


WHEREAS, the Employer changed its name from CenturyTel, Inc. to CenturyLink,
Inc. on May 20, 2010; and


WHEREAS, the Plan needs to be amended to change the name of the Employer
effective May 20, 2010; and


WHEREAS, the Employer Provided Benefits under the Plan were defined as life
insurance premium bonuses on life insurance policies owned by the executive
officer or such officer’s assignee and Tax Gross-Up Bonuses; and


WHEREAS, in its Form 8-K, dated May 7, 2010, the Employer represented that its
executive officers have agreed effective January 1, 2011 to waive any right to
receive Tax Gross-Up Bonuses under the Plan; and


WHEREAS, the Plan needs to be amended to delete the payment of Tax Gross-Up
Bonuses effective January 1, 2011; and


WHEREAS, under Section 6.1, the Employer reserved the right to amend and
terminate the Plan.


NOW, THEREFORE, the Plan is amended as follows:


1.            Effective May 20, 2010, delete “CenturyTel, Inc.” and substitute
“CenturyLink, Inc.” each place that it appears in the Plan.


2.            Effective January 1, 2011, amend the definition of “Employer
Provided Benefits” to read as follows:


“Employer Provided Benefits means the Life Insurance Premium Bonuses.”


3.           Effective January 1, 2011, amend Article II to delete the
definition of “Tax Gross-Up Bonuses.”
 
IN WITNESS WHEREOF, CenturyLink, Inc. has executed this First Amendment on this
24th day of August 2010.





 
CENTURYLINK, INC.
     
By:/s/ R. Stewart Ewing, Jr.   
 
R. Stewart Ewing, Jr.,
 
Executive Vice-President and
 
Chief Financial Officer